 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal ServiceandLocal 912, NationalAlliance of Postal and Federal Employees. Case14-CA-7402(P)December 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn January 30, 1974, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions with a supporting brief, and the Respondentfiled a reply brief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated authorityin this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the excep-tions andbriefs and has decided to affirm the Adminis-trative Law Judge's rulings,findings, and conclusionsonly to the extent consistent herewith.The General Counsel has excepted to the Adminis-trative Law Judge's determination that the alleged dis-criminatory suspension of employee Michael Wheelershould be deferred to the grievance and arbitrationprovisions in the existing collective-bargaining agree-ment between the Postal Service and the AmericanPostalWorkers Union (APWU) under an applicationof the Board'sCollyerdoctrine.' The General Counselalso excepts to the Administrative Law Judge's failureto find that employee Wheeler's 10-day suspension wasin violation of our Act. For the reasons stated,infra,wefind merit in these exceptions.The suspension of employee Wheeler arose out ofsomewhat unusual circumstances. Under intra-PostalService regulations, any employee with an Equal Em-ployment Opportunity complaint may request any in-dividual of his or her own choosing as a representativeat a hearing with the Postal Service. Pursuant to thisprocedure, Evelyn Mary Jones, a discharged employeeof the St. Louis Post Office, requested that Wheelerrepresent her at a hearing on her EEO complaint.Wheeler is employed as a postal clerk at the St. LouisPost Office and he is also a vice president of Local 912,National Alliance of Postal and Federal Employees(Alliance). Although the APWU is the recognized bar-gaining representative for employees at the St. LouisPost Office, including Wheeler and Jones, the Alliancehas for a number of years been a rival of the APWUiCo/lyer InsulatedWire, A Guljand Western System Co.,192 NLRB 837(1971) (MembersFanning and Jenkins, dissenting)in seeking representation rights for these employees. Inany case, Wheeler agreed to serve as Jones' representa-tive and a meeting, pursuant to Jones' complaint, washeld with the Postal Service's representative, WilliamHolloway, director of employee and labor relations, St.Louis district. At the meeting, Wheeler became em-broiled in a misunderstanding or argument with Hollo-way over the settlement of Jones' complaint and, as adirect result of this oral altercation,Wheeler wascharged with insubordination and suspended for 10days without pay.The Administrative Law Judge found it unnecessaryfor purposes of this proceeding to determine whether ornot Wheeler was guilty of insubordination because heconcluded that the matter was one which is cognizableunder the grievance and arbitration provisions of theexisting contract between the Postal Service and theAPWU.Z The Administrative Law Judge further con-cluded that even though Wheeler did not file a griev-ance and was an official of a competing labor organiza-tion, there was no evidence to indicate that APWU wasunwilling to represent him in invoking and pursuingthe grievance-arbitration procedures of the collective-bargaining agreement and that the APWU had in fact,on previous occasions, satisfactorily processed griev-ances on Wheeler's behalf. As previously indicated, wedo not believe that deferral to the grievance and arbitra-tion provisions of the agreement would be appropriatein the circumstances of this case.At the outset, it must be recognized that Wheeler'ssuspension did not arise out of conduct occurring dur-ing the course of the work relationship. Rather, thesuspension was a result of alleged misconduct whileserving as the authorized representative of employeeJones in an EEO proceeding. Under existing intra-Postal Service regulations, the complainant in an EEOproceeding may chooseany individualhe or she desiresto serve as representative and thus the regulationsthemselves do not contemplate that the employer-employee relationship be maintained with respect tosuch representatives. This fact becomes of particularsignificance in attempting to determine the accommo-2The Administrative Law Judge placed particular reliance on articles XVand XVI ofthis agreementArticle XV, grievance procedure, defines the right to grieve as followsWhen an employee covered by the terms of this Agreement or theUnion believes that the Employer has violated the terms of this Agree-ment and that by reason of such violation his or its rightsarising outof this Agreement have been adversely affected, the employee or Unionshall be required to follow the procedure set forthbelow in presentingthe grievanceArticle XVI provides, in pertinent part, as followsNo employee may be disciplined or discharged except forjust causesuch as, but not limited to, insubordination, pilferage,intoxication(drugs or alcohol), incompetence,failure toperform workas requested,violation of the terms of this Agreement, or failure to observe safetyrules and regulationsAny such discipline or discharge shall be subjectto the Grievance Arbitration Procedure provided for in this Agreement,which couldresult in reinstatement and restitution,includingback pay215 NLRB No. 81 UNITED STATES POSTAL SERVICE489dation of rights under EEO procedures and the griev-ance and arbitration provisions of the agreement. Sinceindividuals other than those party to, or covered by, theagreement are permitted to participate in EEO pro-ceedings, there is an implication that there is not directinterrelationship between the two procedures. Cer-tainly, the Postal Service's EEO program was estab-lished as a separate procedure for resolving specificcategories of complaints and no recognition of theseprocedures is to be found in the collective-bargainingagreement between the parties. The only reference inthe collective-bargaining agreement to discriminationaffecting the civil rights of employees is found in articleII which provides that the parties agree that neither ofthem shall discriminate against employees because ofrace, color, creed, religion, national origin, sex, age,marital status, or physical handicap. In such circum-stances, it cannot be said with any certainty thatWheeler would be permitted to maintain that disciplineinvoked pursuant to EEO procedures constituted abreach of the collective-bargaining agreement. There-fore, as the issue in question is not clearly cognizableunder the grievance and arbitration provisions of theagreement, we would consider it unwise to require def-erral to these procedures.However, even if we were to have concluded that thematter in question was readily cognizable under theexisting collective-bargaining agreement, we still con-sider deferral to these procedures to be inappropriate.To act in a manner which impedes or otherwise pre-vents a duly authorized representative from utilizingthe established grievance procedure frustrates the verypolicy for which the procedure was established. Whenas here, it is argued that this procedure is, in effect, anadjunct of the collective-bargaining agreement's griev-ance and arbitration provisions with adverse actionsunder the one being cognizable under the other, suchan impediment strikes at the very foundation of thegrievance and arbitration mechanism and is and of it-self grounds for a refusal to defer.'Finally, we are not disposed to defer to the grievanceand arbitration procedures of the agreement, when, ashere, there is a reasonable doubt as to whether a sub-stantial harmony of interest exists between Wheelerand his collective-bargaining representative. Wheeler isnot merely an employee who has chosen not to becomea member of the APWU, he is also a high-rankingofficial in a labor organization which is in active com-petitionwith the APWU in seeking representationrights among the employees at the St. Louis Post Of-fice.Wheeler did not initiate the filing of a grievanceon his own behalf'nd, under the provisions of the3Joseph T. Ryerson & Sons, Inc.,199 NLRB 461 (1972) (MembersFanning and Jenkins dissenting, but on other grounds),North Shore Publish-ing Co,206 NLRB 42 (1973)collective-bargaining agreement, he would have no in-dependent right to invoke its arbitration procedures. Insuch circumstances, deferral would not be a properexercise of the Board's discretion.5Accordingly, for all the foregoing reasons, we findthat deferral to the grievance and arbitration provisionsof the collective-bargaining agreement are neither ap-propriate nor warranted in the circumstances presentedhere.'The Administrative Law Judge did not consider themerits of the unfair labor practice charged in the com-plaint because of his conclusion that the Board shoulddefer the matter to the grievance and arbitration provi-sions of the collective-bargaining agreement for resolu-tion.Our reversal of his findings with respect to theCollyerissue would normally require that we remandthe proceeding to the Administrative Law Judge for adetermination on the merits. However the record evi-dence before us is such that we believe, in this instance,that a remand is unnecessary and that the unfair laborpractice allegation can be resolved on the basis of theevidence before us.The complaint alleges that Respondent Postal Ser-vice violated Section 8(a)(1) of the Act by suspendingwithout pay Michael Wheeler, an employee of the St.Louis Post Office, because the said employee had en-gaged in concerted activities with other employees forthe purpose of collective bargaining or for their mutualaid and protection. The General Counsel's theory isthatWheeler in his representation of Jones during theEEO proceeding was engaged in protected concertedactivity. The Respondent denies that any unfair laborpracticewas committed, contending that Wheeler'ssuspension was justified on the basis of his misconductduring the EEO conference with Holloway. As previ-ouslymentioned, the meeting between Wheeler andHolloway was arranged in an effort to arrive at aninformal settlement of Jones' complaint. After somepreliminary discussion,Wheeler advanced a proposedsolution and Holloway briefly left the room to conferwith another of Respondent's managers. Upon his re-turn, he announced to Wheeler and Jones that the4While this Board hearing was in progress, the APWU filed a grievanceon Wheeler's behalf, but without his consent, involving a prior 5-day suspen-sion for tardiness Thereafter, following the close of the hearing before theAdministrative Law Judge, the APWU moved that the record be reopenedto receive into evidence a letter from the Postal Service notifying the APWUthat the Postal Service considered the grievance to be meritorious and thatas a result Wheeler would be made whole for worktime lost as a result ofthe suspension and the matter would be expunged from his record TheAdministrative Law Judge received the document into evidence over theobjection of the General Counsel Although we affirm the AdministrativeLaw Judge's ruling, we believe the circumstances are such that no weightcan be properly given to this evidence5KansasMeat Packers,a DivisionofAristo Foods, Inc,198 NLRB 543(1972)6 In addition to the reasons expressed in the text,Members Fanning andJenkins would not defer to arbitration for the reasons expressed in theirdissentsinCollyer InsulatedWire,192 NLRB 837 (1971) 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposal had to be turned down. As found by the Ad-ministrative Law Judge, the evidence is in conflict' asto whether Wheeler called Holloway "ignorant" morethan once, or merely stated that the refusal to agree tohis settlement proposal was "ignorant." In any event,Holloway summarily ended the meeting and orderedWheeler and Jones to leave the room. Wheeler, 2 dayslater, was placed on a 10-day suspension for insubordi-nationas a direct result of this occurrence. Assuming,arguendo,that Respondent's version of the Wheeler-Holloway verbal exchangeis true,under the circum-stances we would not find Wheeler's characterizationof Holloway to be so objectionable, or so provocative,as to justify the imposition of the disciplinary worksuspension for insubordination. In representing Jones,Wheeler was clearlyengaged ina protected concertedactivity and entitled to a certain degree of latitude inthe handling of Jones' case. To place thesame limita-tions on Wheeler's conduct as representative as wouldapply in the workplace would severely limit and impedehim inhis efforts to give full representation to his cli-ent. Since this minor altercation arose within the con-text of the vigorous exchange of viewpoints involved inthe parties' attempt to resolve the EEO complaint, weare persuaded that Wheeler's conduct was not so egre-gious that it would warrant a conclusion that he actedoutside the protection of the Act. Accordingly, asWheeler's suspension was for what we have found con-stitutes protected concerted activity, we conclude thatthis suspension was in violation of Section 8(a)(1) of theAct.'CONCLUSIONS OF LAW91.Respondent United States Postal Service is subjectto the jurisdiction of the National Labor RelationsBoard pursuant to the National Labor Relations Act,as amended, by virtue of certain provisions of chapter12 of the Postal Reorganization Act, 39 U.S.C.1201-09.2. The Charging Party is a labor organization withinthe meaning of Section 2(5) of the National Labor Re-lations Act.3.By imposing a 10-day disciplinary work suspen-sion(without pay) upon Michael Wheeler at its St.Louis,Missouri, postal facility becauseWheeler wasengaged in protected concerted activity, the Respond-ent has engaged in conduct violative of Section 8(a)(1)of the Act.7The Administrative Law Judge found it unnecessary in the light of hisrecommended deferral to resolve the credibility issues involved in the disa-greement betweenWheeler and Holloway8CfThor Power Tool Company,148 NLRB 1379 (1964)9 The Administrative Law Judge did not make any conclusions of law inhis Decision Accordingly, on the basis of the foregoing findings, and on theentire record,we reach the following conclusions of lawUpon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, theBoard hereby issues the following:ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, UnitedStates Postal Service, St. Louis, Missouri, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Causing disciplinary work suspensions withoutpay, or engaging in other forms of coercion, restraint,or interference directedagainstMichael Wheeler, orany other employee, while said employees are engagedin protected concerted activities, including the re-presentation of EEO complainants, within themeaningof the Act.(b) In any like or related manner interfering with,restraining, or coercing any employee in the exercise ofhis or her rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which, wefind,will effectuate the policies of the Act:(a)Expunge all references to the unlawful 10-daydisciplinary work suspension from Michael Wheeler'spersonnel records so that he will not in any way beprejudiced with regard to his seniority or other employ-ment rights previously enjoyed, and make him wholefor any loss of pay due to the said discriminationagainst him by awarding him backpay from the date ofhis suspension until the date he was fully reinstated tohis job, the computation of such moneys to be in accordwith the Board's decisions inF W. Woolworth Com-pany,90 NLRB 289 (1950), andIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962).(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at the Respondent's place of business in St.Louis,Missouri, copies of the attached notice marked"Appendix.s10 Copies of said notice, on forms prov-ided by the Regional Director for Region 14, afterbeing duly signed by the Respondent's authorized rep-resentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard." UNITED STATES POSTAL SERVICE491placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify theRegionalDirector for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we haveviolated the National Labor Relations Act, and hasordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo engage in activities together for the pur-pose of mutual aid or protectionTo refrain from the exercise of any or all suchactivities.WE WILL expunge all references to the unlawful10-day disciplinary suspension fromMichaelWheeler's personnel records so that he will not inany way be disadvantaged with regard to his seni-ority or other employment rights previously en-joyed, and we will make him whole for any loss ofpay suffered by reason of the unlawful conductagainst him.WE WILL NOT cause disciplinary work suspen-sions without pay, or engage in other forms ofcoercion, restraint, or interference directedagainstMichael Wheeler, or any other employee, whilesaid employeesare engagedin protected concertedactivities,includingthe representation of EEOcomplainants,within the meaning of the Act.WE WILL NOT in any like or relatedmanner inter-fere with, restrain, or coerce any of our employeesin the exercise of any of their rights protected bySection 7 of the National Labor Relations Act.UNITED STATES POSTAL SERVICEDECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Upona charge filed on May 10, 1973, by Local 912, NationalAlliance of Postal and Federal Employees, herein called `theCharging Union or the Alliance, the Regional Director forRegion 14 of the National Labor Relations Board, hereincalled the Board, issued a complaint on June 29, 1973, onbehalf of the General Counsel of the Board against UnitedStates Postal Service, herein called the Postal Service or theRespondent, alleging that the said Postal Service had violatedSection 8(a)(1) of the Act by suspending without pay MichaelWheeler, an employee of the St. Louis, Missouri, Post Office,because the said employee had engaged in concerted activitieswith other employees for the purpose of collective bargainingor for their mutual aid and protection In its duly filed an-swer, the Postal Service, while admitting certain allegationsof the complaint, denied the commission of any unfair laborpractice in suspending the said employee.Pursuant to notice, a hearing in this case was held beforeme at St. Louis, Missouri, on August 23 and November 19,1973.All parties were represented and were afforded fullopportunity to be heard,' to introduce relevant evidence, topresent oral argument, and to file briefs. At the end of thehearing oral argument was heard on the Postal Service'srenewed motion to defer. Again, ruling on the motion wasreserved to permit the parties to submit briefs in support orin opposition to the said motion and also with regard to themerits of the case Briefs were filed by counsel for the GeneralCounsel and the Respondent. Upon consideration of the en-tire record herein and upon my observation of each witnessappearing before me, I make the following.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent provides Postal Service for the UnitedStates of America and operates various facilities throughoutthe United States in performance of that function, includingthe facility involved to this proceeding, the United States PostOffice located at St. Louis, Missouri. It is admitted, and Ifind, that the Board has jurisdiction over the Respondent inthismatter by virtue of the Postal Reorganization Act, 39U.S.C., §101,et seq.(herein called the PRA).IITHE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find,that the Alliance is a labororganization within the meaning of Section 2(5) of the Na-tional Labor Relations Act and within the meaning of thePRA.IIIBACKGROUND AND ISSUESAmerican PostalWorkersUnion,AFL-CIO,herein calledthe Postal Workers, has been recognizedby thePostal ServiceAt the outset of the hearing oral argument was heard on a motion bycounsel for the Postal Service to defer further formal proceedings and todismiss the complaint in conformity with the Board's policy as establishedin theCollyer InsulatedWire, a Gulf and Western Systems Cocase (192NLRB 150 (1971)) After hearing counsel, the ruling on the motion wasitself deferred until sufficient evidentiary matter was introduced because, inmy opinion, at that state of the proceeding there were insufficient facts onwhich the motion could be decided At the end of the General Counsel'scase-in-chief ruling on the motion was reserved and the case adjournedwithout date to afford the parties the opportunity of submitting writtenmemoranda in support of their positions with regard to the matter containedin the said motion to defer By order dated October 9, 1973, the motion wasdenied with leave to renew at the close of the hearing Thereafter, thehearing was resumed on November 19, 1973, and completed on that day 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince the enactment of the Postal Reorganization Act, andpursuant to the said PRA, as the bargaining representative ofa number of units of postal employees,among them postalclerks.Michael Wheeler,a postal clerk in the St. Louis PostOffice, is a vice president of the Alliance.For a number ofyears, the Alliance has sought to represent the same unit ofpostal clerks as that for which the Postal Workers is nowrecognizedPursuant to intra-Postal Service regulations,any employeewith an EEO complaint may request any other individual torepresent the complainant at the EEO hearing with a re-presentative of the Postal Service.This right is not vestedexclusively in the recognized bargaining representative. Pur-suant to this Postal Service procedure,Evelyn Mary Jones, adischarged employee of the St Louis Post Office, requestedMichael Wheeler to represent her at the EEO hearing. At themeeting which took place pursuant to Jones' complaint,Wheeler became embroiled in a misunderstanding or argu-ment with William E.Holloway,director of employee andlabor relations,St.Louis district.As a result of this oralaltercation,Holloway recommended that Wheeler be sus-pended for 10 days and Wheeler was so suspended. The-reafter,the charge in this proceeding was filed,alleging thatWheeler's suspension was discriminatory and taken,not be-cause of any insubordination on the part of Wheeler, butbecause Wheeler had engaged in protected concerted activityin representing Mrs. Jones in the EEO proceeding.As noted above,the complaint herein alleges in generalterms the content of the charge immediately hereinaboverecitedRespondent's answer,likewise,is in general termsdenying any unfair labor practices.However, prior to thehearing herein,the Respondent moved that the complaint bedismissed and that the matter of the suspension be deferredto the grievance and arbitration procedures contained in thebargaining agreement between the Postal Service and PostalWorkers. This motion was denied, renewed again at the ini-tialpart of the hearing herein,again denied with leave torenew at the end of the hearing. The Charging Party and theGeneral Counsel both contend that because Wheeler is a vicepresident of the Alliance, which is actively seeking recogni-tion as representative of the postal clerk unit to whichWheeler belongs,the Postal Workers, the recognized unionnow representing the employees in the said unit,cannot ade-quately represent Wheeler because hs is an officer of the rivalunion and not a member of the Postal Workers. GeneralCounsel argues that the interests of Wheeler and the Allianceand the interestof the Postal Workersare not in harmony andthat,moreover, Wheeler has never consented,with regard tothis particular matter,to have the Postal Workers representhim in an arbitration proceeding.General Counsel also con-tendsthat the subjectmatter of the suspension is not cogniza-ble under the grievance and arbitration provisions of theaforementioned collective-bargaining agreement between thePostalWorkers and the Postal Service.Thus the issues framed by the pleadings and the conten-tions of the parties are (1) whether Wheeler's suspension iscognizable under the bargaining agreement provisions forgrievance and arbitration, (2) whether there exists such sub-stantial disharmony between Wheeler and the Alliance onone hand and the Postal Workers that deferral of Wheeler'ssuspension pursuant to the terms of the agreement betweenthe Postal Service and the Postal Workers should not beordered and, if such is the case,(3) whether Wheeler wasengaged in protected activity for which activity he was unlaw-fully suspended.IV. THE FAGTSA. The Applicable Provisions of the Bargaining AgreementArticle XV, grievance procedure,defines the right to grieveas follows:When an employee covered by the terms of this Agree-ment or the Union believes that the Employer has vi-olated the terms of this Agreement and that by reasonof such violation his or its rights arising out of thisAgreement have been adversely affected,the employeeor Union shall be required to follow the procedures setforth belowin presenting the grievance.Section 2 of articleXV sets forth a 4-step grievance proce-dure beginning with employee discussion of this complaintwith his immediate supervisor and ending with a meetingbetween the Postal Department representatives and nationalrepresentative of the Union on a national level. If after all ofthese steps the parties are not able to resolve the grievance,the Union is given the right to refer the grievance to a panelof arbitrators.Article XVI of thebargaining agreementprovides for thediscipline procedure which the Postal Department may im-pose on employees. The pertinent paragraph reads as follows.No employee may be disciplined or discharged exceptforjustcausesuchas,butnot limited to,insubordination,pilferage,intoxication(drugs or al-cohol),incompetence,failure to perform work as re-quested,violationof theterms of this agreement, orfailure to observe safety rules and regulations.Any suchdiscipline or discharge shall be subject to the grievancearbitration procedure providedfor inthis agreement,which could result in reinstatement and restitution, in-cluding backpay.2[Emphasis supplied ]The balance of the section is concerned with the varioustypes of discipline which the Employer may impose pursuantto the contract terms depending on the type of misconductwith which an individual employee may be chargedB.The EventsAs set forth above, Michael Wheeler is employed in the St.Louis, Missouri, Post Office. His work as a machine operatorplaces him in theunitof postal clerks represented nationwideby the Postal Workers as bargaining representative. Wheeler,however, is not a member of the Postal Workers but belongsto the Alliance and has been a member thereof since 1962. Atall of the times material herein Wheeler had occupied theposition of vice president of the local of the Alliance whichis the Charging Party in this proceeding.2These provisions are contained in the 1971 agreement in force at thetime of the events herein The 1973 agreement contains the same provisions UNITED STATES POSTAL SERVICE493Around March 1, 1973, Wheeler received a 5-day discipli-nary suspension for tardiness. Thereafter, on approximatelyMarch 7, 1973, Wheeler filed a grievance with regard to thissuspension and the Postal Workers processed this grievance.In fact, the Postal Workers processed the grievance throughthe first two steps and demanded arbitration However, priorto arbitration, and subsequent to the hearing in the instantcase, at a prearbitration settlement discussion, the Postal Ser-vice conceded that the suspension should be lifted.'Evelyn Jones, a former employee of the Post Office, afterbeing discharged from the Postal Service sometime in thespring of 1972, thereafter informed the Postal Service's EqualEmployment Opportunity Council that she was going to pro-testherdischarge.Thereafter, she requestedMichaelWheeler to represent her under the EEO internal appealsprocedures of the Postal Service. Thereafter,Wheeler at-tended an informal hearing and represented Mrs. Jones onher EEO complaint sometime during the summer of 1972.Evidently this informal hearing availed Mrs. Jones nothingby way of reinstatement and the matter was continued untilMay 1, 1973. In connection with representation of variousindividuals at EEO hearings or conferences within the PostOffice at St. Louis, it should be noted that Wheeler before andafter representingMrs. Jones also represented a number ofother employees of the Postal Service at EEO hearings andconferences.Wheeler admitted at the hearing herein that hehad never been disciplined for representing any employees atsuch hearings. It should also be noted, that the provisions ofthe EEO procedures permit any aggrieved employee to berepresented by anyone of the employee's own choosing.In any event, a second informal settlement meeting wasscheduled for May 1, 1973, with regard to Mrs. Jones' EEOcomplaint. Assigned to represent the St. Louis Postmaster atthat meeting was William E. Holloway, director of employeeand labor relations of the St. Louis district of the PostalService.When Wheeler was apprised that Holloway was tobe such representative,Wheeler was admittedly somewhatconcerned because he felt that the Postal Department rep-resentative at such meeting should have been a completelynnpartial individual and Wheeler felt that Holloway couldnot conduct himself in an impartial manner. At any rate, thehearing was held as scheduled on May 1 in the office of thedirector of labor relations in the St. Louis Post Office. Presentwere Holloway, Mrs. Jones, and Wheeler as Mrs. Jones' re-presentative. After some initial discussion, Wheeler evidentlypresented a settlement proposal to Holloway with regard tothe possible reinstatement of Mrs. Jones. Holloway, aftertaking notes of the points made by Mr. Wheeler, asked to beexcused to present the matter evidently to some superior. Ashort while later he came back to the meeting room and3Subsequent to the hearing herein, on December 26, 1973, the PostalService by written notice informed the American Postal Workers Union thatthe grievance of Wheeler had merit and that Wheeler would be made wholefor the work time lost as a result of that matter, and that the suspensionwould be expunged from Wheeler's record Counsel for the Postal Workers,by motion dated January 2, 1974, moved that the record be opened and thatthe letter from the Postal Service to the Postal Workers containing thisinformation should be received in evidence General Counsel opposed thismotion The motion is granted, the hearing is ordered open for the purposeof receiving this evidence, and the hearing is hereby closed The said docu-mentdated December 26, 1973, is received in evidence as Resp Exh 10informed Wheeler and Mrs. Jones that the proposal was notacceptable.What occurred thereafter is in dispute. Wheeler and Jonestestified thatWheeler stated that the refusal to accept thepointsmade by Wheeler was ignorant. Holloway, on theother hand, testified that Jones lost his temper and calledHolloway ignorantWhen Holloway warned Jones that thelatter was being insubordinate and that he should not repeatit,Jones again, according to Holloway, told Holloway "youare ignorant " In view of the disposition that I make of thismatter, I find it unnecessary to resolve this credibility issue.In any event, Wheeler testified, as did Mrs. Jones, that it wasHolloway who lost his temper, banged on the table, and toldthem to get out of the room.Regardless of what actually happened in the meeting roomon that day, immediately after Holloway left the room, hereported the matter to James Gregory, the general foremanon Tour 3, evidently the tour or shift to which Wheeler wasassigned. As a result of this meeting with Gregory, on May3, 1973, Gregory presented to Wheeler a notice of suspensionfor 10 days for insubordination.Despite the fact that the Postal Workers had processedWheeler's grievance with regard to his earlier 5-day suspen-sion for tardiness, Wheeler, after receiving the 10-day noticeof suspension for insubordination, did not file a grievance orrequest the Postal Workers to take up the matter. Instead, onMay 10, 1973, the Alliance filed the charges herein allegingthatWheeler was suspended for engaging in protected con-certed activity.V THE ISSUE OF DEFERRAL-THE CONTENTIONS, DISCUSSIONS ANDCONCLUSIONSAs heretofore set forth, counsel for the Respondent PostalService has moved that the complaint be dismissed and thesubject matter of this proceeding be deferred to the grievanceand arbitration procedures provided in the collective-bargain-ing agreement between the Postal Service and the PostalWorkers. The motion to defer is based, of course, on theCollyer doctrine'and the rather numerous decisions on de-ferral followingCollyer.However, counsel for the GeneralCounsel and counsel for the Charging Party contend that thematter should not be deferred for a number of reasons, Gen-eralCounsel also citing Board decisions sinceCollyerinwhich the Board has laid down broad general principles withregard to the requirements for deferral and cases in which theBoard has refused to defer for a number of reasons. Counselfor General Counsel would seem to concede that were this anordinary matter of suspension for insubordination involvinga member of the Postal Workers, the bargaining agreementbetween the Postal Service and the Postal Workers would beapplicable and its provisions for grievance and arbitration ofdisciplinary suspension would rightly be invoked. However,counsel for the General Counsel argues that factors appear inthismatter which render inapplicable the said contractualprovisions.The first point raised by counsel for the General Counselis that the collective-bargaining agreement does not containprovisions for the disposition of disciplinary actions taken by4CollyerInsulatedWire,192 NLRB 150 (1971) 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Postal Service arising out of EEO proceedings. Putanother way, counsel for the General Counsel argues thatWheeler was engaged in a protected concerted activity whenhe appeared on behalf of Mrs. Jones and that, therefore, the10-day suspension constituted discipline for engaging in aconcerted, protected activity and not insubordination as con-tended by the Respondent. A careful search of the record,however, and especially a reading of the testimony ofWheeler, Jones, and Holloway, although in conflict in somerespects, establishes that at no time did the Respondentthrough Holloway or Gregory claim that the discipline wasfor other than insubordination. Whether such discipline wasproperly taken within the terms of the collective-bargainingagreement or within the purview of the Act is a factual matterwhich is not here necessary to decide. Thus, whether theaction was taken for the purpose of discouraging concerted,protected activity as alleged by the General Counsel orwhether Wheeler lost the protection of the Act or the bar-gaining agreement by his actions and remarks at the EEOconference on May 1,aremattersof fact which must bedecided only after it is determined whether the subject matterof this proceeding should be deferred or retained for disposi-tion by the Board. Therefore, it is concluded that this argu-ment of counsel for the General Counsel is an argument goingto the merits of the suspension rather than to the issue ofdeferrability.Moreover, the bargaining agreement provisionproviding for grievance and arbitration in the event of disci-plinary suspensions specificallylists suspensionfor insubordi-nation as an appealable suspension under the said grievanceand arbitration provisions.'The second argument against deferral proffered by counselfor the General Counsel is that the record, according to coun-sel for the General Counsel, establishes that the Postal Work-ers is unwilling to carry the dispute on behalf of Wheeler, anofficial of the rival Alliance. In support of his argument,counsel for the General Counsel cites the case ofKansas MeatPackers, a Division of Aristo Foods, Inc.,198 NLRB 543, inwhich the Board refused to defer to arbitration grievanceprocedures of the collective-bargaining agreement betweenKansas Meat Packers and the union representing its em-ployees because the union in that proceeding was shown tobe unwilling to carry the dispute on behalf of the allegeddiscriminatee. However, in that case the facts show that theunion not only refused and neglected to file a grievance onbehalf of the alleged discriminatee, but, in addition thereto,the union was instrumental in obtaining the employer's ac-tion against the said discriminatee. Accordingly, the Boardfound that it could not defer to arbitration on the Respon-dent'smotion because the union in that proceeding hadshown itself unwilling and incapable, therefore, of represent-ing the discriminatee.Counsel for the General Counsel contends that there is aparallel between the facts and the principle set forth inKansasMeat Packersand the facts in the instant case. He cites insupport thereof the testimony of Otis Keys, president of theClerk Craft Division of the Postal Workers in St. LouisWhen asked whether the Postal Workers was willing to waive' It was for the purpose of determining the Post Office's actual profferedreason for suspension that it became necessary to obtain the testimony ofHolloway over the objections of counsel for the Respondentthe time limit in whicha grievancecould be filed, Keysansweredthat he could not answer this specifically sincetherewas nothingin thegrievanceprocedures that providedthat he could do so. Mr. Keys also testified that although hehad authority to process grievance procedures that providedthat he could do so. Mr. Keys also testified that although hehad authority to processgrievancesthrough the Postmasterlevel, the additionalstepsinvolving grievance and arbitrationhad to be handled by theInternational on a regionallevel andhe was not certain whether the Postal Workers had the juns-diction to processa grievance in this situation.Additionally,Keys testified thatsinceMr.Wheelerwas representinganother employee, Mrs. Jones, that he was actually taking theplace of the Postal Workers and that would place the PostalWorkers, or Keys as its officer,in a positionof having torepresent an individual who was taking the recognized un-ion'splace. However, upon my questioning Keys, Keys statedthat regardless of what he had testified before, and despite thefact that Keys seemed somewhat confused as to what theobligations of the Postal Workersare underthe bargainingagreement and under the Act, Keys admitted that if Wheelerhad a valid grievance, according to the grievance proceduresof thebargaining agreement, the Union would haveno alter-native andwould represent him.Iwasimpressed by Keys' obvious sincerity and his at-tempts to be as careful as possible with regard to hisanswerswithin the scope of his knowledge of the rights of partiesunder the collective-bargaining agreement.However, I ob-served that Keys was somewhat confused at the beginning ofthe questioning with regard to whether the Union could orwould represent Wheeler Nevertheless, I have no doubt thatby the completion of his testimony Keys established that theUnion would do anything necessary for Wheeler providedWheeler explained the entire situationas towhat took placeat the EEO meeting so that the Union could decide whetherWheeler did,, in fact, have a meritorious grievance.Additionally, the General Counsel argues that with regardto the Postal Workers'willingnessto represent Wheeler, the -Union did nothing about Wheeler'smatter untila break inthe instant proceeding at which time the Union ultimatelyfiled, at the regional level, a request to the Post Office for areview of the Wheelersituationand a notification of desire toproceed within the grievance-arbitration provisions of thebargaining agreementMoreover, the general Counselstresses that this filing of the request for grievance and arbi-tration on Wheeler's behalf by the Union came later in theday and only because of presumedpressureon the PostalWorkers to do so brought by the Postal Service.However, it should be noted that at no time did Wheelerrequest the Postal Workers to proceed on his behalf. In fact,the representative of the Alliance, who represented Wheelerand the Alliance at the outset of theinstantproceeding, ar-gued that Wheeler did not wish to be represented in thisinstance by the Postal Workers. It wouldseem,therefore,that the Postal Workers' failure to act in the first instanceupon notification of Wheeler of his 10-day suspension forinsubordination was due not to the Postal Workers' reluc-tance to act on Wheeler's behalf but to Wheeler's reluctanceto request the Postal Workers to act on his behalf.Moreover, it should be noted inconnectiontherewith, aspointed out by counsel for the Postal Service, that in March UNITED STATES POSTAL SERVICE1973, when Wheeler was suspended for tardiness he volun-tarily filed a grievence and asked the Postal Workers to repre-sent him in his proceeding under the contract to have hissuspension set aside. Without hesitation, the Postal Workersprocessed the grievance on behalf of Wheeler up to and in-cluding the successful discussion at the regional level atwhich time the Postal Service representative agreed to setWheeler's 5-day tardiness suspension aside.Counsel for the General Counsel argues that this is notevidence of the Postal Workers' willingness to representWheeler because the Postal Workers represent other em-ployees in the unit in the St. Louis Post Office who weresubject to the same arbitrary rules with regard to tardinessand therefore the Postal Workers had an interest not only onWheeler's behalf but on behalf of all of its members withregard to this tardiness suspension. The General Counselfurther argues that, however, the case at bar represents asituation which is primarily concerned only with Wheelerand that therefore the Postal Workers would not have aninterest in this particular proceeding and that, accordingly,Wheeler's positionas anofficer of the rival union would besuch that the Postal Workers would not properly representhim.I find this last argument of counsel for the General Counselto constitute mere conjecture.Wheeler openly representedany number of employees in the past of EEO proceedingsdespite the fact that the Postal Workers was and is the recog-nized bargainingrepresentative of these employees.More-over, the representation of employees in EEO procedures isnot one of the functions exclusively granted to an exclusivebargaining representative. The United States Court of Ap-pealshas held that an individual who claims to have been thevictim of unlawful EEO discrimination has the right to re-dress individually.'Thus, the Postal Workers would haveno legitimateright to refuse to represent Wheeler for hishaving handled the EEO proceeding on behalf of Mrs. Jonesand the other employees. And, as already pointed out, theUnion was aware of the fact of representation in EEO pro-ceedings by Wheeler and, despite this, nevertheless did nothesitate to process his earlier grievance.Additionally, it should be noted that Otis Keys voluntarilytestified with regard to the merits of the 10-day disciplinarysuspensionfor alleged insubordination in the instant proceed-ing and voluntarily gave the counsel for the General Counselhis affidavit with regard thereto. This, certainly, does notindicate that Otis Keys as president of the Postal Workers'St. Louis local was reluctant in any way to assist Wheeler orthat Keys bore Wheeler any ill will.Accordingly, I find and conclude that the General Counselhas failed to establish that the Postal Workers is unwilling toprocess the grievance of Wheeler with regard to his suspen-sion and to prosecute the matter to the fullest extent neces-sary under the grievance and arbitration procedures of thePostalWorkers' collective-bargainingagreement with theRespondent.The final argument presented by counsel for the GeneralCounsel to support his contention that the suspension ofWheeler should not be deferred to arbitration is that Whee-6Airline Stewards, et at v. American Airlines, Inc.(C A 7, decidedDecember21, 1973 )495ler's interest and those of the Alliance are not in substantialharmony with the interests of the Postal Workers In supportof his argument, General Counselstatesthat the institutionalinterests of the Alliance in protecting Michael Wheeler, anAlliance officer, in the performance of his duties are not inharmony with the interests of its rival union, the Postal work-ers,which is a signatory to the collective-bargaining agree-ment which covers Michael Wheeler as a unit employee.General Counsel then cites the argument made by the Al-liance representative during the first day of the hearing hereinthat although thereis nocurrent representation petition onfile requesting that an election be held between the Allianceand the Postal Workers, there is a substantial history of com-petition and hostility between the two labor organizations.Thus, according to the Alliance representative, the Allianceon August 23, 1971, filed a petition for an election with theBoard.However, because the Alliance lacked a sufficientshowingof interest, no election was ordered by the Board.General Counsel also cites his own statement on the recordthatMichael Wheeler has approached shop stewards with anumber of grievances. General Counsel then argues thatWheeler informed him that the shop stewards have failed andrefused to process such grievances, stating they had no merit,while at the same time, other employees who are members ofthe Postal Workers have grievances of a similar nature proc-essed by the Postal Workers. In addition, it was admitted onthe record that the Postal Workers and the Alliance were atthat time involved in litigation before the Boardin a caseknown as United States Postal Service and National AllianceofPostalandFederalEmployees,Local 912,Case14-CA-6611(P).7However, significantly, counsel for the General Counseldid not question Wheeler when the latter appeared on thestand asto whether Wheeler could actually cite any case inwhich grievances which he or other members of the Alliancehad filed which were refused processing by the Postal Work-ers, but weresimilar togrievances filed by Postal Workermembers which were processed by that union. Since thisinformation was merely offered by counsel and does not con-stitute evidence, I cannot considerthe allegationof refusal,made in theargument,as a fact on which a decision hereincan be based.Additionally, it would seem that if, indeed, there is suchdisharmony as would prevent the Postal Workers from proc-essingWheeler's grievance and taking the matter, if neces-sary, to arbitration, such disharmonyexists,basically, on thepart of Wheeler and the Alliance. The Board has held' thatmere employee dissatisfaction with the bargainingagent isnot sufficient to warrant the Board to refuse to order deferral.As heretofore noted, there is no substantial record evidenceto show that the Postal Workers are unable or basically un-willing to process a grievance on behalf of Michael Wheeler.It has done so in the past even with knowledge of the fact that7 Since the date of that argument made by counsel for the General Coun-sel, this case has been decided by the Board, 208 NLRB 145 (1974) TheBoard sustained the decision of Administrative Law Judge James V Con-stantine holding that the Postal Workers had the exclusive right to representunit employees in the processing of grievances and to go to arbitration onsuch grievances pursuant to the collective-bargaining agreement betweenthe parties and pursuant to the provisions of the Postal Reorganization Act8Great Scott Supermarkets,Inc., 206 NLRB 447 (1973) 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDWheeler has processed EEO matters for members of the Al-liance and other employees. There is no reason to believe,based on the record herein, that the Postal Workers wouldrefuse to do so now.The delay in processing Wheeler's grievance over the 10-day disciplinary suspension for insubordination was causednot by lack of harmony between the interests of the PostalWorkers and the Alliance and Wheeler, but rather, becauseof the refusal by Wheeler to call upon the recognized bargain-ing agent, the Postal Workers, to process the grievance on hisbehalf. The mere fact that the institutional interests of thePostalWorkers and the Alliance may be different, and, in-deed, that these two labor organizations may be rivals, doesnot in and of itself preclude the Board from ordering deferral.While it may be said that based on normal human experience,itwould be very unusual for the Postal Workers to happily,fully, and enthusiastically process the grievance of an officerof a union which seeks to displace it as the bargaining re-presentative of the unit in which the rival union's officer isplaced, and that, therefore, on this basis deferral should notbe ordered, as heretofore stated, there is no record evidencethat the Postal Workers would refuse to process such griev-ance. The argument thus presented is one of speculation. If,indeed, the processing of such grievance and arbitration is notperformed in a proper manner or in a manner repugnant tothe Act, the grievant may, pursuant to Board policy, reapplyto the Board for relief IWhileitistrue that the Board inNational RadioCompan}w°has held that deferral should be predicated onthe Board's finding that the interests of the Union represent-ing the unit and the employee must be in "substantial har-mony," the Board, in that very decision also stated, "Thecrucial determinant is, we believe, the reasonableness of theassumption that the arbitration procedure will resolve thisdispute in a manner consistent with the standard ofSpielberg."Accordingly, I find and conclude on all of the argumentsand contentions of the parties to this proceeding, and on therecord herein, that the subject matter of this proceedingshould be deferred to the grievance and arbitration proce-dures of the collective-bargaining agreement between the9SpielbergManufacturing Company,112 NLRB 36 (1955)10 198 NLRB 527 (1972)Postal Service and the Postal Workers. In arriving at thisconclusion, in addition to what is set forth above, I haveconsidered the numerous cases cited by counsel for the Gen-eralCounsel, in which the Board has refused deferral.However, in each case cited by counsel for the General Coun-sel there is some rather unique situation which made deferralundesirable, usually because the Union representing the em-ployees is unwilling or unable to represent fully and com-pletely the alleged discriminatee or discriminatees. Here, asrepeated above, there is no such showing. Moreover, there isno reason to believe that if Wheeler's case before the arbitra-tor has merit, the relief granted by the arbitrator will not fullyrectify the situation involved. Indeed, in the former case ofsuspension of Wheeler which was processed by the PostalWorkers, Wheeler's suspension was revoked, his loss of payreturned to him and his personnel record cleared of all nota-tion of his suspension. There is no reason to believe that inthe instant matter, if Wheeler's case is meritorious, the resultof arbitration, or settlement before arbitration, cannot alsofully rectify any improprietyin the suspensionof WheelerUpon the foregoing findings and conclusions, and the re-cord heretofore developed herein, and pursuant to Section10(c) of the Act, I hereby make the following recommended:ORDER"The complaint herein is dismissed in its entirety except thatjurisdiction is hereby retained for the purpose of entertainingan appropriate and timely motion for further considerationupon a proper showing that (a) the dispute as alleged in thecomplaint has not been submitted promptly to grievance andarbitration, (b) the dispute has not been resolved by the arbi-tration procedure or the decision of the arbitrator is notwholly diapositive of the issues in this case, and (c) that thegrievance and arbitration procedures have not been fair andregular or have reached a result which is repugnant to theAct.i i In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes